


Exhibit 10.18

Summary of Director Compensation for Fiscal 2008

          At its June 2007 meeting, the Nominating and Governance Committee
eliminated all meeting fees and established an all retainer method of
compensation. Each member of the Board of Directors who is not an employee of
Tredegar or any of its subsidiaries receives the following annual retainers,
payable in equal quarterly installments in arrears:

 

 

 

 

 

Non-Employee Director

 

$

50,000

 

Chairman of the Board

 

$

20,000

 

Audit Committee Chairperson

 

$

14,000

 

Non-Chair Member of the Audit Committee

 

$

7,500

 

Executive Compensation Committee Chairperson

 

$

9,000

 

Non-Chair Member of the Executive Compensation Committee

 

$

5,000

 

Nominating and Governance Committee Chairperson

 

$

6,000

 

Non-Chair Member of the Nominating and Governance Committee

 

$

3,000

 

Member of the Executive Committee

 

$

4,500

 

Member of the Investment Policy Committee

 

$

625

 

          The retainer paid to non-employee directors is paid $30,000 in cash
and $20,000 in the form of a stock award. The stock award is determined based on
the closing price of Tredegar common stock as reported on the New York Stock
Exchange composite on the date of grant.

--------------------------------------------------------------------------------